Citation Nr: 0200323	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  00-21 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs



REMAND

The veteran served on active duty from March 1966 to March 
1969.  This matter comes before the Board on appeal from a 
January 2000 rating decision of the North Little Rock, 
Arkansas, regional office (RO) of the Department of Veterans 
Affairs (VA).

During the pendency of this claim, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).  Regulations implementing the new law were 
adopted on August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.102, 3.156, 3.159, and 3.326).  

The record before the Board indicates that additional notice 
and development is required in order to fulfill the 
requirements of the new law.  While many of the veteran's 
outpatient mental health treatment records have been 
associated with the claims file, there are two apparent gaps 
that should be remedied.  In particular, the veteran's 
Fayetteville VA Medical Center mental health treatment 
records have been associated with the claims file, but the 
first such record is dated November 1996.  His treating 
psychiatrist saw him in December 1996 and noted that the 
veteran was seen after a gap of a year and a half.  The 
doctor referred to a treatment note dated March 15, 1995, at 
which time he had examined the veteran.  The December 1996 
notation carries an order to get the March 15, 1995, note 
associated with the veteran's medical record.  The treating 
psychiatrist also stated that the psychologist may also have 
seen the veteran on March 15, 1995.  The records relating to 
the March 15, 1995, visits should be associated with the 
claims file.  The veteran's previous treatment records, from 
California, appear to be complete, through the note that his 
case was closed in January 1995 because he had moved out of 
state.

The RO had obtained the outpatient treatment records through 
October 2000.  In September 2001, the veteran submitted 
copies of his treatment records dated from May to July 2001.  
Given that the record shows the veteran to seek regular 
counseling, approximately every month or two, it would appear 
that there may be a gap in his VA treatment records between 
October 2000 and May 2001.  These records should be 
associated with the file on remand, as well as any VA 
treatment records from July 2001 to the present.

VA regulations require that, both in the examination and in 
the evaluation of disability, it is essential to view each 
disability in relation to its history.  38 C.F.R. § 4.1 
(2001).  If an examination report does not contain sufficient 
detail, it should be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (2001).  The veteran underwent a 
VA examination in December 1999 at the Fayetteville VAMC.  
The examiner noted at least twice in the report that he did 
not have the veteran's claims file to review.  The veteran 
had, by December 1999, been receiving ongoing counseling at 
that VA medical center for three years.  The examiner noted 
that he had no other information available to substantiate 
what the veteran told him, and the veteran did not, on the 
basis of that interview, meet the diagnostic criteria for 
PTSD.  This is an implicit statement by the examiner that he 
did not have all the information he needed in order to 
evaluate the veteran fully.  The claims file should have been 
provided in connection with the examination, or the examiner 
should have had the veteran's Fayetteville VAMC medical 
records available in connection with the examination.  He did 
not, and he said so in the examination report.  It is 
incumbent on the rating specialist to return the report, with 
the claims file, for clarification.  However, as there has 
been a considerable lapse of time since that interview, and 
the veteran has continued to undergo counseling and 
treatment, it would be appropriate at this point to complete 
the claims file record and schedule the veteran for a new 
examination.

Accordingly, this case is remanded for the following:

1.  Request the following records from 
the VAMC in Fayetteville, Arkansas:

a.  Any treatment notes/initial 
assessment dated in March 1995, with 
particular emphasis on any 
psychiatric or psychological 
assessment.

b.  Outpatient treatment records, 
including mental health records, 
dated from October 2000 to May 2001, 
and from July 2001 to the present.

Associate all records received with the 
claims file.

2.  Ask the veteran whether he has had 
any psychiatric treatment from any other 
care providers since December 1999.  If 
so, he should provide the names, 
addresses, dates of treatment, and 
appropriate releases for any mental 
health treatment records.  Request any 
records so identified, and associate all 
responses with the claims file.  If any 
request for records is unsuccessful, 
notify the veteran in accordance with 
applicable law.

3.  When the record is as complete as 
possible, schedule the veteran for a VA 
examination to evaluate his PTSD.  The 
claims file and a copy of this remand 
must be made available to the examiner to 
review in connection with the 
examination, and the examiner is asked to 
indicate in the examination report that 
the claims file was reviewed.  Any 
necessary tests should be conducted.

The examiner is asked to review the 
veteran's treatment records and to 
identify symptomatology associated with 
the veteran's PTSD as well as frequency 
of manifestation.  To the extent 
possible, the examiner should distinguish 
manifestations/symptoms associated with 
the veteran's substance/ethanol abuse 
disorder.  If the examiner would find it 
helpful in evaluating the veteran to 
consult with the veteran's treating VA 
psychiatrist or his counseling 
psychologist, such consultation should be 
conducted and a report of the 
consultation included with the 
examination report.

4.  Review the claims file and the 
examination report.  If any development 
is incomplete, or if the examination 
report requires clarification or 
completion, undertake corrective action.  
Assure that all notice and development 
required by the VCAA has been 
accomplished.

5.  Readjudicate the claim.  If the 
benefit sought is not granted, prepare a 
supplemental statement of the case and 
provide it to the veteran and his 
representative.  Allow an appropriate 
period of time for response.

Thereafter, the case is to be returned to the Board for 
appellate review, if otherwise appropriate.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


